DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/09/2018. It is noted, however, that applicant has not filed a certified copy of the CN 201811330537.9 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7, recites “a heat exchanger and a preheater are sequentially connected in series on the oxidant pipeline and the material pipeline….”  The claim language recites a single heat exchanger and a single preheater, being present in series, on two different pipelines, i.e. the oxidant pipeline and the material pipeline.  It is unclear if there is more than one heat exchanger, more than one preheater and/or if the oxidant pipeline and material pipeline form a single pipeline wherein the single heat exchanger and a single preheater are formed thereupon.  For the sake of compact prosecution, claim 1 has been treated as if it were open to either interpretation.
Claims 2-9 are rejected as depending on claim 1.
Claim 1, lines 8 and 9, recite “are communicated with an inner pipe of the heat exchanger….”  As noted above, a single heat exchanger is recited in claim 1.  It is unclear how, if an inner pipe is present in the single heat exchanger on a pipeline, said inner pipe is communicating between two different pipelines, i.e. the oxidant pipeline and the material pipeline.  For the sake of compact prosecution, claim 1 has been treated as if it were open to an interpretation of the pipe being present in the pipeline system, as any pipe in the system would be in communication with either the more than one heat exchanger, more than one preheater and/or if the oxidant pipeline and material pipeline forming a single pipeline wherein the single heat exchanger and a single preheater are formed thereupon
Claims 2-9 are rejected as depending on claim 1.
Claim 1, lines 9 and 10, recites “the outlet of the reactor is sequentially communicated with a corrosion experiment device, an outer pipe of the heat exchanger, a cooler and a gas-liquid separator through a tube.”  It is unclear if the tube limitation is a pipe that connects the downstream components from the reactor, if the tube is a separate component that covers the outer pipe of the heat exchanger or is in reference to the shape of the gas-liquid separator.  For the sake of compact prosecution, claim 1 has been treated as if it were open to either interpretation.  
Claims 2-9 are rejected as depending on claim 1.
Claim 2, line 3, recites “an electric booster and an oxygen cylinder for introducing air are connected in parallel at an inlet of the pneumatic booster through the air delivery pipe and the oxygen delivery pipe, respectively.”  It is unclear if the oxygen cylinder is introducing air or oxygen to the oxygen delivery pipe. For the sake of compact prosecution, claim 2 has been treated as if it were open to either interpretation.  
Claim 3, lines 2 and 3, recite “a liquid storage tank and a pump are sequentially connected in series on both the liquid oxidant delivery pipe and the material delivery pipe….”  The claim language recites a single liquid storage tank and a single pump, being present in series, on two different pipelines, i.e. the liquid oxidant delivery pipe and the material delivery pipe.  It is unclear if there is more than one liquid storage tank, more than one pump and/or if the liquid oxidant delivery pipe and the material delivery pipe form a single pipeline wherein the single liquid storage tank and a single pump are formed thereupon. For the sake of compact prosecution, claim 3 has been treated as if it were open to either interpretation.  
Claim 4, line 2, recites “water enters the reactor….”  There is insufficient antecedent basis for the water limitation in claim 4.  Further, it is unclear where the water is traveling from prior to entering the reactor, i.e. which pipeline contains water.  It is unclear if the water is traveling from the material pipeline or the liquid oxidant delivery pipeline.  For the sake of compact prosecution, claim 4 has been treated as if it were open to either interpretation .
Claim 4, line 4, recites “the heating device….”  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, claim 4 has been treated as if there is sufficient antecedent basis for this limitation.  
Claim 5, line 4, recites “the water flow direction.” There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, claim 5 has been treated as if there is sufficient antecedent basis for this limitation.  
Claim 5, line 5 recites "the water flow.” There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, claim 5 has been treated as if there is sufficient antecedent basis for this limitation.  
Claim 7, line 6, recites “the experiment pressure”.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, claim 7 has been treated as if there is sufficient antecedent basis for this limitation.  
Claims 8 and 9 are rejected as depending on claim 7.
Claim 7, line 6, recites “the internal catalyst”.  There is insufficient antecedent basis for this limitation in the claim For the sake of compact prosecution, claim 7 has been treated as if there is sufficient antecedent basis for this limitation.  
Claims 8 and 9 are rejected as depending on claim 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106380021A (hereinafter CN ‘021) in view of CN 108455719 (hereinafter CN ‘719) in view of CN 204251405 (hereinafter CN 405) in view of JP 2017006856 (hereinafter JP ‘856) in view of CN 205643262 (hereinafter CN ‘262) and in view of CN 107238566 (hereinafter CN ‘566)
Regarding claim 1, CN ‘021 discloses a multifunctional continuous hydrothermal oxidation experiment system (CN ‘021 discloses a wet oxidation treatment system for high-concentration organic wastewater.  See paragraphs [0008], [0011] as well as Figure 2), comprising
a reactor (See paragraphs [0013], [0016], [0020] as well as Figure 2, reaction device (6)), 
wherein an oxidant pipeline (See paragraphs [0021], [0032] and [0047] as well as figure 2, pipeline of the air compressor (1) and the oxygen generating tanks (2 & 3).  See also annotated figure) and 

    PNG
    media_image1.png
    552
    708
    media_image1.png
    Greyscale


a material pipeline (See paragraphs [0017], [0018], [0033], [0048] and [0055] as well as pipeline of waste storage tank (7) and acid base storage tank (8).  See also annotated figure) 
are connected in parallel at an inlet of the reactor (See figure 2, the pipeline of the air compressor (1) and the oxygen generating tanks (2 & 3) and the pipeline of waste storage tank (7) and acid base storage tank (8) are parallel at least once, if not more, within the system. See also annotated figure.);
the oxidant pipeline (See figure 2, pipeline of the air compressor (1) and the oxygen generators (2 & 3).  See also annotated figure) comprises 
gas oxidant delivery pipes (figure 2, pipeline of the air compressor (1) and the oxygen generators (2 & 3).  See also annotated figure) 
an air oxidant delivery pipe (figure 2, pipeline of the air compressor (1)) and
an oxygen delivery pipe (figure 2, pipeline of the oxygen generators (2 & 3).  See also annotated figure)
which are connected in parallel (See figure 2, pipelines are connected in parallel at least at one point within the system. See also annotated figure);
a heat exchanger (See figure 2, heater exchanger (5) and heater exchanger (14)) and
a preheater (See figure 2, heat exchanger (15) and heater (17))
are sequentially connected in series on the oxidant pipeline and the material pipeline (See figure 2, heat exchanger (5), heater exchanger (14), heat exchanger (15) and heater (17) are connected in series.), 
the oxidant pipeline and the material pipeline are communicated with an inner pipe of the heat exchanger (See paragraph [0012] as well as figure 2; See also annotated figure), and
the outlet of the reactor (See paragraphs [0013], [0016], [0020] as well as Figure 2, reaction device (6)) is sequentially communicated
an outer pipe of the heat exchanger (See figure 2, heat exchanger (5) and/or heat exchanger (14)),
a cooler (The cooling device .  See figure 2, cooler (19).  The “[C]ooling device: including a clean water storage tank 25 , a clean water pump 26 and a cooler 19.”  See paragraph [0051].  See also paragraph [0022].) and
a gas-liquid separator through a tube (See paragraphs [0023] as well as figure 2, gas-liquid separation device (21).  Figure 2 illustrates a tube shape for the gas-liquid separation device (21).  In this prior art reference, “a tube” is in reference to the shape of the gas-liquid separator.);
a gas outlet of the gas-liquid separator (See figure 2, gas outlet pipeline connecting the gas-liquid separation device (21) with downstream components.  See also annotated figure below) is connected in series with
a gas flowmeter (CN ‘021 discloses a system comprising at least 2 gas,  flow meters (FIC 01) and (FIC 04).  CN ‘021 does not explicitly disclose using a gas flow meter in the gas outlet pipeline between the gas-liquid separator (21) and the gas treat device (22).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of CN ‘021 to incorporate an additional flow meter in the gas outlet pipeline between the gas-liquid separator (21) and the gas treatment device (22) in order to control the flow of gas out of the separator (21) and into the treatment device (22).  “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See MPEP 2144.04, VI., B.) and
an off-gas collection device in sequence (See figure 2, gas treatment device (22) (“The gas outlet of the gas-liquid separator is connected to the inlet of the activated carbon adsorber of the tail gas treatment device 22….”  See paragraph [0050].));

    PNG
    media_image1.png
    552
    708
    media_image1.png
    Greyscale

CN ‘021 does not explicitly disclose an oxidant pipeline comprises liquid oxidant delivery pipes, wherein the gas oxidant delivery pipes and liquid oxidant delivery pipes are connected in parallel.
CN ‘719 discloses a wet oxidation treatment system.  See paragraph [0002] and figure 2.  CN ‘719 discloses that “[I]n order to improve the wet oxidation effect of organic waste water, in the present embodiment, the reaction chamber is connected with an initiator dosing device 28 via the feeding pipeline 27, and the initiator dosing device 28 includes an initiator storage tank 29 communicated with the feeding pipeline 27, and a device 29 is provided. For the plunger type metering pump 30 and the preheater 31 on the feeding pipeline 27 between the reaction tank 101 and the initiator storage tank 29, the frequency of the plunger type metering pump 30 in this embodiment is 50 Hz.”  See paragraph [0048]. See also figure 2, initiator storage tank (29), feeding funnel (34), filter (32), pump (30), preheater (31). See paragraphs [0021], [0027], [0028], [0048] and [0056].
CN ‘719 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. waste water treatment and/or water oxidation system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the oxidant pipeline of CN ‘021 by incorporating initiator feeding system of CN ‘719 because it would increase the treatment of the wastewater of CN ‘021.  See CN ‘719, paragraph [0021] (“by setting an initiator dosing device to add initiator to the reaction chamber, the treatment effect of organic wastewater can be further improved….)
CN ‘021, as modified by CN ‘719, renders obvious an oxidant pipeline comprises gas oxidant delivery pipes and liquid oxidant delivery pipes which are connected in parallel.  It would have been obvious to one of ordinary skill in the art to place initiator feeding system of CN ‘719 in parallel with the gas oxidant delivery pipe of CN ‘021 and reasonably expect the resulting apparatus to work as CN ‘021 and/or CN ‘719 intended.
CN ‘021 does not explicitly disclose a corrosion experiment device.  
CN ‘566 discloses an external corrosion environment simulation experimental device.  See paragraph [0002].  CN ‘566 discloses an experimental device for simulating the external corrosion of the pipeline that includes a corrosion test box (1). See paragraphs [0009], [0010], [0021], [0032], [0036], [0037], [0044], [0051], and [0052] as well as figures 1 and 2, corrosion test box (1). 
CN ‘566 is considered to be analogous to the claimed invention. “[a] reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”  See MPEP 2141.01(a), I.  Herein, CN ‘566 is reasonably pertinent to problem being addressed by Applicant, i.e. corrosion research.  “[n]o experiment system that can fully meet the requirements of oxidant screening, oxygen concentration analysis of inlet and outlet gas, multistream water inflow, and research on corrosion, temperature, flow rate, pressure, catalyst and other indicators during the reaction process, and make the experiment system closer to the real  industrial treatment state.” See page 2 of the specification.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the corrosion test box of CN ‘566 in the system of CN ‘021 in order to study the external corrosion of a pipeline.  See Cn ‘566, paragraph [0007].
CN ‘021 does not explicitly disclose a back pressure valve and a sampling valve being connected in series between the cooler and the gas liquid separator.
CN ‘405 discloses “the first gas-liquid separator and the second gas-liquid separator are provided with a mist removal device and a back pressure valve in the upper part, and a liquid level control valve in the lower part.”  See paragraph [0020].  See also figure 1.  The back pressure valve and the liquid level control valve are necessarily in a series configuration within the first gas-liquid separator.  
CN ‘405 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. waste water treatment and/or water oxidation system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the first gas-liquid separator (12) of CN ‘405 between the cooling device/cooler (19) and the gas-liquid separator (21) of CN ‘021 because it would assist in achieving desalination within the system of CN ‘021, controls pressure in the system of CN ‘021, and assist in controlling the flow of liquid into the gas-liquid separator (21) of CN ‘021.  See CN ‘405, paragraph [0013], and [0042].  Additionally, modifying the pressure reducing device (20) with the first gas-liquid separator (12) containing the back pressure valve and the liquid level control of CN ‘405 is merely a simple substitution of one pressure valve with another pressure valve.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).”  
CN ‘021 does not explicitly disclose a liquid outlet of the gas-liquid separator is connected with an effluent collection device.  
CN ‘405 discloses a purification pool (17).  Liquid discharged from the first and second gas-liquid separator (12 and 10) enters the purification pool (17).  See figure 1, purification pool (17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a purification pool (17), as disclosed in CN ‘405, after the gas-liquid separator (21) of CN ‘021 as it would provide storage of the discharge liquid present in the liquid outlet pipeline.  
CN ‘021 does not explicitly disclose an oxygen concentration analyzer,
JP ‘856 discloses a fluid processing device “capable of suppressing a runaway reaction without causing an abrupt change in temperature and contributing to a long life of the apparatus.”  See paragraph [0008].  The “fluid processing apparatus (processing system) 1 according to the present embodiment includes a fluid supply unit 2, an oxidant supply unit 3 serving as a runaway reaction suppression fluid supply unit, a reaction tank 4, a heat exchange unit 5, a solid separation unit 6, a gas-liquid separation unit 7, and a control unit 8.”  See paragraph [0010].  The a gas-liquid separation unit 7 includes a gas-liquid separator 47, wherein “the processed fluid is finally separated into treated water and gas by the gas-liquid separator 47. … The composition of the gas 50 separated by the gas-liquid separator 47 is detected by a gas chromatograph. When an undecomposed material is detected by a gas chromatograph, an output signal is received from a gas chromatograph and an alarm is issued by a control means 8.”  Paragraph [0030]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include gas chromatograph, as disclosed in JP ‘856, after the gas-liquid separator of CN ‘021 in order to determine the composition, including concentration of oxygen, in the gas after undergoing gas-liquid separation.  The information gleaned by gas chromatography would have been beneficial to Applicants’ objective of achieving an experimental system that can determine the “requirements of oxidant screening, oxygen concentration analysis of inlet and outlet gas, multistream water inflow, and research on corrosion, temperature, flow rate, pressure, catalyst and other indicators during the reaction process, and make the experiment system closer to the real  industrial treatment state.” Page 2.
In the alternative, if CN ‘021 does not explicitly disclose a gas flowmeter , then this feature is nonetheless rendered obvious by CN ‘262,  
CN ‘262 discloses a gas-liquid separation sampling device.  See paragraph [0010].  The sampling device comprises a gas-liquid separator 21 and a flow meter 4. See figure 1.  In the sampling device, the “gaseous product discharged from the separator 21 can be returned to the process pipeline or to the incinerator for processing after passing through the flow meter.”  See paragraph [0032].  
CN ‘262 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. chemical production, particularly in regards to a gas-liquid separation device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the flow meter (4) of CN ‘262 in the system of CN ‘021 in order to control the rate of flow of gas through the gas outlet pipeline of CN ‘021.  

Regarding claim 2, modified CN ‘021 discloses the invention as discussed above in claim 1. Further, modified CN ‘021 discloses a gas mass flowmeter (See CN ‘021, figure 2, flow meter (FIC/01), which is connected on pipeline between air compressor (1), oxygen generators (2 & 3) and the booster (4). See also annotated figure).
CN ‘719 discloses a pneumatic booster (See figure 2, pump (11)), 
an electric booster (See figure 2, air compressor (12)) and
an oxygen cylinder (See figure 2, gas cylinder (13))
are connected in parallel at an inlet of the pneumatic booster through the air delivery pipe and the oxygen delivery pipe, respectively (See figure 2, the pipeline connecting the air compressor (12) to the pump (11) and the pipeline connecting the gas cylinder (13) to the pump (11) are in parallel at the point of inlet to the pump (11)).
As noted above, CN ‘719 is considered to be analogous to the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the booster (4) of CN ‘021 with the pump (11) of CN ‘719.  Both the pump (11) of CN ‘719 and the booster (4) of CN ‘021 would achieve the same affect of increasing the pressure in the gas oxidant delivery pipeline.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).”  Additionally, in the further modified CN ‘021, the pneumatic booster and the gas flowmeter are sequentially connected in series on the gas oxidant delivery pipe (See CN ‘021, wherein the flow meter (FIC/01) is present before the pump (11)/booster (4) in series on the gas oxidant delivery pipe.)
The air compressor (12) and the gas cylinder (13) are necessarily capable of introducing air.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of CN ‘719 is substantially identical to the claimed “electric booster” and “oxygen cylinder” of the present application, and therefore, the structure of CN ‘719 is presumed inherently capable of introducing air.
Further, the further modified CN ‘021 renders obvious achieving the electric booster/air compressor (12)) and the oxygen cylinder/ gas cylinder (13) are connected in parallel at an inlet of the pneumatic booster through the air delivery pipe and the oxygen delivery pipe, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified CN ‘021 to incorporate the air compressor (12), the gas cylinder (13) and pump (11) of CN ‘719 in order to increase the supply of oxidant into the system.  Further, CN ‘021 discloses “commonly used oxidant in the process is air, and the oxygen content in the air is about 20%, and the rest is nitrogen that does not participate in the reaction, so it is necessary to transport a large flow of air to the reaction.”  See paragraph [0006]. An objective of CN ‘021 is to increase the concentration of high-purity oxygen entering the system.  See CN ‘021, paragraph [0032].  By modifying the system of modified CN ‘021 to incorporate the dual source system of CN ‘719, i.e. air compressor and gas cylinder, an objective of CN ‘021 is achieved. 

Regarding claim 3, modified CN ‘021 discloses the invention as discussed above in claim 1.  CN ‘719 discloses a liquid storage tank (See figure 1, initiator storage tank (29)) and
a pump (See figure 1, pump (30)) 
are sequentially connected in series (See figure 1, pipeline (27).  On pipeline (27) the initiator storage tank (29) and pump (30) are sequentially connected in series.)
on both the liquid oxidant delivery pipe and the material delivery pipe (CN ‘719 discloses pipeline (27) that is deemed a liquid oxidant delivery pipe.  CN ‘021 discloses a pipeline that is deemed a material pipeline.  See annotated figure above.)
As noted above, the language of claim 3 is rejected under 35 USC 112(b) as being indefinite and may be interpreted as reciting a single liquid storage tank and a single pump being present on a single pipeline.  CN ‘719 discloses an initiator storage tank (29) and pump (30) are sequentially connected in series on the pipeline (27).  Nevertheless, it is also noted that CN ‘021, which discloses a pipeline that is deemed a material pipeline, also discloses a waste storage tank (7) and an acid base storage tank (8) that is sequentially connected in series with a waste water pump (9) and an acid-base pump (10), respectively.

Regarding claim 5, modified CN ‘021 discloses the invention as discussed above in claim 1. Further, modified CN ‘021 discloses the corrosion experiment device (See CN ‘566 corrosion test box (1). See paragraphs [0009], [0010], [0021], [0032], [0036], [0037], [0044], [0051], and [0052] as well as figures 1 and 2, corrosion test box (1).)
detachable ( The corrosion test box must be attached to the experimental pipeline.  Therefore, since the corrosion test box can be attached, it must also be able to be detached and thus, is deemed detachable. “[t]he corrosion test box is a rectangular box, the test pipeline is placed horizontally in the corrosion test box in the left and right directions, the number of partitions is four, and one end of each partition is connected to the outer wall of the experimental pipeline, The other end is connected to the edge of the corrosion test box.”  See paragraph [0010]) and
consists of an upper cover (portion of the corrosion test box (1) that is above the connection hole (14).  See also annotated figure),
a lower cover (portion of the corrosion test box (1) that is above the connection hole (14). See also annotated figure), and
a middle cylindrical tube (A through hole is formed in the sample stage (13), wherein a copper rod (18) is placed.  See paragraphs [0012], [0039], [0040] and [0054]. F igure 4 illustrates that the sample stage (13) and the rod (18) is present in the middle portion of the of the corrosion test box (1).  The Examiner notes that the term “middle” is not defined in relation to the structure of the claimed corrosion experiment device limitation.  The Examiner holds that the through hole with a copper rod is deemed to be present in the middle, the through hole forms a cylindrical tube within the middle portion of the corrosion test box (1) and the copper rod (18) is a cylindrical tube.), and
a plate to be tested is fixed in the middle cylindrical tube at an angle of 0°-90° with the water flow direction (The  prior art discloses the sample stage (13) and the electrode stage (20) are plates to be tested, are fixed to the middle cylindrical tube, which is a copper rod (18) and in the orifice of the through hole, and are present at an angle of 0oin figures 3-6.  “[t]he sample stage and the electrode stage have the same structure, which is a cylindrical structure. The experimental pipeline is provided with orifices corresponding to the sample stage and the electrode stage, and the sample stage and the electrode stage are respectively installed in different positions. In the orifice of the sample stage and the electrode stage, there are through holes connecting their two ends, and a copper rod is arranged in the through hole, and one end of the copper rod is connected with the sample, the reference electrode or the auxiliary electrode, The other end is connected to the electrochemical workstation.”  See paragraph [0012].), 
so as to simulate the corrosion of the plate at different angles with the water flow (Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of modified CN ‘021 is substantially identical to the claimed “plate” of the present application, and therefore, the structure of modified CN ‘021 is presumed inherently capable of simulating the corrosion of the plate at different angles with the water flow).

    PNG
    media_image2.png
    462
    716
    media_image2.png
    Greyscale

Regarding claim 6, modified CN ‘021 discloses the invention as discussed above in claim 1. Further, modified CN ‘021 discloses the cooler is a cold shower (CN ‘021 discloses the cooling device .  See figure 2.  The “[C]ooling device: including a clean water storage tank 25 , a clean water pump 26 and a cooler 19.”  See paragraph [0051]. “When the system is running, the clean water of the cooling device is stored in the clean water storage tank, and the clean water pump is used to drive the water into the inlet of the outer pipe of the cooler, and the clean water at the outlet of the outer pipe of the cooler flows back to the clean water storage tank for recycling; replace the clean water in the tank regularly to ensure cooling.”  See paragraph [0034].  The movement of the water flowing from the clean water storage tank (25) to the cooler (19), which acts to cool the temperature of the high-temperature gas-liquid mixture reacted in the reaction device (6), is deemed a cold shower.  The term “shower”, which is not defined in the specification,  is deemed to be the movement of water.)  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN 106380021A (hereinafter CN ‘021) in view of CN 108455719 (hereinafter CN ‘719) in view of CN 204251405 (hereinafter CN 405) in view of JP 2017006856 (hereinafter JP ‘856) in view of CN 205643262 (hereinafter CN ‘262) and in view of CN 107238566 (hereinafter CN ‘566) as applied to claim 1 above, and further in view of CN 106082426 (hereinafter CN ‘426).
Regarding claim 4, modified CN ‘021 discloses the invention as discussed above in claim 1. Further, modified CN ‘021 discloses water enters the reactor from a bottom and exits from an upper part (See CN ‘021 figure 1, wherein the liquid material enters the reaction device (6) from the bottom and exits the reaction device (6) from the top, as indicated by the arrows present on the pipelines of the system.  See also paragraphs [0060] and [0062].); 
a catalyst loading device is arranged in the reactor (A catalyst box is present inside the reaction device (6) .  See CN ‘021, paragraph [0020].);
the heating device outside the reactor is a tube furnace (See CN ‘021 figure 1, heat transfer oil heater (17).  The heat transfer oil heater (17) is a heating device that is outside of the reactor and has a tube shape. The  prior art reference discloses  a “tube furnace”, which includes  a heating device that has a tubular shape.  Additionally, the heat exchangers (5,14 and 15) of the system are also tube furnaces.  See paragraphs [0019], [0024], [0029], [0032].).  
Modified CN ‘021 does not explicitly disclose the oxidant and materials enter the reactor through a perforated pipe.  
CN ‘426 discloses supercritical water oxidation system for the treatment of waste water. See CN ‘426, paragraphs [0002]-[0011].  In the system, the organic waste water and the oxidant enter the reactor through the porous tube (26).  See paragraph [0029].  
CN ‘426 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water purification and/or organic wastewater treatment technology.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the perforated pipe (26) of CN ‘426 in the system of modified CN ‘021, as the pipe to enter the reactor because CN ‘426 discloses that the use of the perforated pipe (26) allows for the formation of “a subcritical water film on the inner wall of the porous tube 26, the water film can prevent the contact between the inorganic acid and the wall surface and can dissolve the inorganic salts precipitated in the supercritical temperature reaction zone, which can effectively solve the problem. The water film reactor 12 is protected from corrosion and salt deposition problems within the reactor.”  See paragraph [0032].  In addition, the simple substitution of one known element, i.e the pipe of CN ‘021 enter in the reaction device (6), for another, i.e. the perforated pipe (26) of CN ‘426, is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:
Claim7 recites “[A] method for applying the multifunctional continuous hydrothermal oxidation experiment system according to claim 1 (1) Commissioning and opening material pipelines: close the oxidant pipeline before the heat exchanger, adjust the pressure of the back pressure valve to 0MPa, open the material pipeline to introduce clear water, close the sampling valve after water comes out of it, adjust the pressure of the material pipeline to the experiment pressure through the back pressure valve, open the reactor and introduce the solution to be treated; (2) Opening oxidant pipelines: according to the type of experiment oxidant, choose to open the air oxidant delivery pipe, oxygen delivery pipe or liquid oxidant delivery pipe, after the reaction is stable, record the readings of gas flowmeter and oxygen concentration analyzer, open the sampling valve and continuously sample for detection; (3) After the reaction, introducing clear water from the material pipeline and liquid oxidant pipeline, and turning off the preheater and the reactor, adjusting the pressure of the back pressure valve to 0MPa when the temperature in the reactor is lower than 100°C, and opening the gas oxidant pipeline and the sampling valve when the temperature drops below 70°C, stopping introducing clear water after the outlet water of the sampling valve is clear water, continuing to blow and suck with gas for a while and close the gas oxidant pipeline after the reactor cools down to room temperature, opening the reactor and the corrosion experiment device, and removing the internal catalyst and corroded plate.”
None of the cited art, either solely or in combination with each other, discloses the claimed method, particularly, the configuration of the opening and closing of the material pipelines with the air oxidant delivery pipe, oxygen delivery pipe or liquid oxidant delivery pipe relationship.  Additionally, there is no disclosure with regards the opening and/or closing of a pipeline with adjusting the pressure of the back pressure valve to 0 MPa.  
Claims 8-9 also recite allowable subject matter at least by virtue of their dependency on claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773